Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/28/2022 is acknowledged. Claims 12-18 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-11 are presented for examination on the merits. 
Priority
The filing date of this application is 8/7/2018.

Maintenance of Rejections:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siersema et al. (Clin. Chem., 1990, 36(10):1779-1783).
For Claim 1: the reference teaches a method comprising: obtaining a sample suspected of having a porphobilinogen: any sample may or may not have porphobilinogen, such as mixture (page 1780, right column, 1st full paragraph, line 4++) or hemolysates (page 1780, right column, 1st full paragraph, line 1++); catalyzing a reaction in the sample with a porphobilinogen deaminase (from hemolysates) to form a porphyrin reaction sample (page 1780, right column, 1st full paragraph, line 8++); exposing the porphyrin to a light source having a 399 nm wavelength (page 1780, right column, 1st full paragraph, line 10++); and detecting a fluorometrically the amount of porphyrin in the sample at 640 nm (page 1780, right column, 1st full paragraph, line 10++).
For Claim 3: the reference teaches the sample/homolysates is from a subject suspected of having AIP, HCP or VP (any subject may or may not have AIP, HCP or VP, page 1780, right column, 1st full paragraph, line 1++).
For Claims 4-5: the reference teaches adding PBGD (in hemolysates, page 1780, right column, 1st full paragraph, line 1++) to the sample and measuring an increase in uroporphyrin (including uroporphyrin I and III, page 1780, right column, 1st full paragraph, line 12++).
For Claims 7 and 10: the reference teaches o the porphobilinogen deaminase is a human porphobilinogen deaminase in hemolysates (page 1780, right column, 1st full paragraph, line 1++).
For Claim 9: the reference teaches the step of measuring the amount of porphyrin in an unreacted sample (control subject, page 1780, left column, 2nd full paragraph, line 6++) and subtracting the amount of porphyrin in an unreacted sample from the reacted sample (page 1781, Fig. 2B).

Response to Argument
Applicant’s arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant argued that an enzyme-linked method has not been proposed previously for diagnosis of PBG and Siersema teaches measuring PBGD enzyme activity in a tissue/red blood cells, thus fails to teach using PBGD measuring PBG.
It is the examiner’s position that claim 1 as written drawn to a method for detecting porphobilinogen fluorometrically (an enzyme-linked method is not specifically recited) and Siersema teaches all the recited steps as described above. Claim 1, line 3, recites “a porphobilinogen deaminase” which read on as any porphobilinogen deaminase including the PBGD that exists in the sample to be tested, therefore the PBGD is not recited to be distinct from the teaching of Siersemas’ PBGD in hemolysates. It is suggested to recite - - immobilized porphobilinogen deaminase - - or - - human recombinant porphobilinogen deaminase - - to distinct from any/naturally existing PBGD in tissue/cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siersema in view of Shoolingin-Jordan (Methods in Enzymology, 1997, 281:327-336) over claim 6, Grandchamp (PNAS, 1984, 81:5036-5040) over claim 8 and Pischik (The Application of Clinical Genetics, 2015, 8:201-214) over claim 11.
Siersema teach what is above as applied.
Siersema does not explicitly teach the sample is a urine sample as recited in claim 2, measuring PBG in a tissue sample by inhibiting uroporphyrinogen III synthase activity as recited in claim 6; porphobilinogen deaminase is immobilized on a substrate as recited in claim 8, treating subject with elevated PBG with hemin as recited in claim 11. However, Siersema teaches detecting porphyrins from urine sample (page 1781, Table 1)
Shoolingin-Jordan teaches method of using purified porphobilinogen deaminase (page 329, 2nd full paragraph, line 2++) to generate preuroporphyrinogen, the substrate for uroporphyrinogen III synthase (page 330, 2nd full paragraph++), therefore suggesting the use of UROS inhibitor to accurately detect PBG is tissue sample.
Grandchamp teaches use of immobilized human PBGD (page 5036, right column, 4th full paragraph, line 3++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use UROS inhibitor and immobilized PBGD in detecting PBG.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches method of PBG detection and Shoolingin-Jordan teaches PBG is substrate for UROS and Grandchamp teaches use of immobilized human PBGD (page 5036, right column, 4th full paragraph, line 3++). In addition, it would have been obvious to one skilled in the art to combine the teachings of Siersema, Shoolingin-Jordan and Grandchamp to achieve the predictable result of detecting PBG accurately.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of UROS inhibitor and immobilized PBGD in detecting PBG, etc. are routine and known in the art.  

Siersema does not explicitly teach treating subject with elevated PBG with hemin as recited in claim 11.
Pischik teaches method of treating acute intermittent porphyria wherein more than five-fold elevation of urinary PBG secretion is sufficient to start a treatment (page 202, left column, 1st full paragraph, line 3++) with hemin (page 205, right column, 4th full paragraph, line 3++) or carbohydrate loading (page 206, Table 3).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to treat subject with elevated PBG with carbohydrate loading or hemin.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches method of PBG detection and Pischik teaches method of treating acute intermittent porphyria wherein more than five-fold elevation of urinary PBG secretion is sufficient to start a treatment (page 202, left column, 1st full paragraph, line 3++) with hemin (page 205, right column, 4th full paragraph, line 3++) or carbohydrate loading (page 206, Table 3) for better clinical outcome.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including treatinh subject with elevated PBG with carbohydrate loading or hemin, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant argued that the combination of cited references do not proposed the use of PBGD to measure PBG.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is the examiner’s position that Shoolingin-Jordan is cited for the teaching of using purified porphobilinogen deaminase (page 329, 2nd full paragraph, line 2++) to generate preuroporphyrinogen, the substrate for uroporphyrinogen III synthase (page 330, 2nd full paragraph++), therefore suggesting the use of UROS inhibitor to accurately detect PBG is tissue sample and Grandchamp is cited for the teaching of immobilized human PBGD (page 5036, right column, 4th full paragraph, line 3++), therefore it would have been obvious to one skilled in the art to combine the teachings of Siersema, Shoolingin-Jordan and Grandchamp to achieve the predictable result of detecting PBG accurately.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653